


Exhibit 10.1




AGREEMENT




AGREEMENT made as of this 20th day of July, 2010 by and among Yorkville Global
Master SPV Ltd., a Cayman Islands exempt limited partnership, with a principal
office located at 101 Hudson Street, Suite 3710, Jersey City, NJ 07302
(“Yorkville”), and Lotus Pharmaceuticals Inc., a corporation organized under the
laws of  Nevada, with a principal office located at  16 Cheng Zhuang Road Feng
Tai District Beijing 100071 Peoples Republic of China (“Lotus”).




R E C I T A L S




The parties hereby acknowledge the truth and accuracy of the following recitals:




WHEREAS, Yorkville and Lotus entered into a Standby Equity Distribution
Agreement SEDA as of  March 3, 2010;




WHEREAS, the Parties desire to acknowledge and consent to, the termination of
the SEDA in its entirety and to release each other from all obligations and
liabilities with respect to the SEDA;




NOW, THEREFORE, in consideration of the premises and of the mutual covenants
hereinafter set forth, the sufficiency of which is hereby acknowledged,
Yorkville and Lotus hereby agree as follows:




1.  The SEDA and any and all of the respective rights, benefits, and obligations
of Yorkville and Lotus existing or arising under, pursuant to or in connection
with the SEDA are hereby cancelled and rendered null and void in their entirety
subject to and upon the terms and conditions set forth herein.




2.  By reason of this Agreement, the parties expressly acknowledge, agree, and
stipulate as follows:




a.        No party owes any sums to any other party under, or pursuant to the
SEDA or otherwise. No party has any claim or cause of action against the other
arising out of, pursuant to, or in connection with, the SEDA through and as of
the date hereof;




b.         Upon the cancellation and termination of the SEDA effected by the
provisions hereof, no party shall have any remaining duties or obligations
whatsoever to the other with respect to any matter or transaction regarding the
SEDA




3.  Both Yorkville and Lotus  (each as “RELEASOR(S)” and “RELEASEE(S)” to each
other) mutually agree to release and discharge each other and their affiliates,
shareholders, directors, officers and employees from all action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands whatsoever, in law, admiralty or equity,
against the RELEASEE(S), which the RELEASOR(S) and/or the RELEASOR(S)'S
successors and assigns ever had, now have or hereafter can, shall or may have,
for, upon, or by reason of any matter, cause or thing whatsoever, to the day of
the date of this Agreement.




4.  The parties expressly agree that this Agreement shall be governed by and
shall be interpreted, construed, and enforced in accordance with the laws of the
State of New  Jersey, without giving effect to provisions as to conflicts of
laws and with the same force and effect as if this Agreement were fully executed
and to be performed wholly within the State of New  Jersey.




--------------------------------------------------------------------------------




5.  All the terms and provisions of this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties hereto and their respective
successors and assigns.




6.  This Agreement constitutes the entire agreement of the parties hereto with
respect to the matters herein contained and may not be altered, modified, or
amended except in writing, executed, and delivered by or on behalf of the
parties.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.







 

Yorkville Global Master SPV Ltd.

 

By: Yorkville Advisors, LLC

 

Its Investment Manager

 

 

 

 

By:

/s/ David Gonzalez

 

 

Name:  David Gonzalez

 

 

Title:  Manager

 

 

 

 

 

 

 

Lotus Pharmaceuticals, Inc.

 

 

 

 

By:

Liu Zhongyi

 

 

Name:  Liu Zhongyi

 

 

Title:  Chief Executive Officer




--------------------------------------------------------------------------------